Mr. Justice Clark delivered the opinion of the court. This appeal is from a decree entered in the Circuit Court setting aside an appraisal theretofore made upon lots 20 and 21 in block 142 in School Section addition to the city of Chicago. The decree entered is substantially the same as that entered in a suit in which James K. Sebree was complainant, and the Board of Education of the city of Chicago defendant, (that case being the subject of appeal in this court and known as General Number 17562) except as to names of parties and descriptions of property. The two cases were considered together in the court below and also in this court. For the reasons stated in the opinion filed this day in the case above referred to, General Number 17562, we think the decree was erroneous. (See Ante, p. 276.) It will therefore be reversed and the cause remanded with, directions to the Circuit Court to dismiss the hill for want of equity. Reversed and remanded with directions.